Case: 19-1997   Document: 39     Page: 1   Filed: 03/23/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                LORI D. MCLAUGHLIN,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2019-1997
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-1221-19-0114-W-1.
                 ______________________

                Decided: March 23, 2021
                ______________________

    KEVIN OWEN, Gilbert Employment Law, P.C., Silver
 Spring, MD, for petitioner.

     STEPHEN FUNG, Office of General Counsel, United
 States Merit Systems Protection Board, Washington, DC,
 for respondent. Also represented by TRISTAN LEAVITT,
 KATHERINE MICHELLE SMITH.
                 ______________________

  Before NEWMAN, BRYSON, and O’MALLEY, Circuit Judges.
Case: 19-1997    Document: 39      Page: 2   Filed: 03/23/2021




 2                                      MCLAUGHLIN   v. MSPB



          Opinion for the court filed PER CURIAM.
 Opinion concurring in part and dissenting in part filed by
                 Circuit Judge NEWMAN.
 PER CURIAM.
      Lori D. McLaughlin appeals from a final decision of the
 Merit Systems Protection Board (“Board”) 1 dismissing her
 whistleblower Individual Right of Action (“IRA”) appeal for
 lack of jurisdiction and failure to exhaust certain claims.
 See McLaughlin v. Dep’t of Just., No. DC-1221-19-0114-W-
 1, 2019 WL 1516865 (Apr. 1, 2019). Because the adminis-
 trative judge (“AJ”) did not consider all of McLaughlin’s
 timely-filed pleadings and did not apply the correct law to
 all aspects of his analysis, we vacate the Board’s decision.
 We remand for the Board to reconsider whether McLaugh-
 lin has asserted claims that fall within the jurisdiction of
 the Board, based on the complete record and in light of all
 applicable legal standards.
                              I.
     McLaughlin has been a federal employee for over thirty
 years. Relevant to this appeal, she has served with the De-
 partment of Justice, Bureau of Alcohol, Tobacco, Firearms
 and Explosives (“Agency”) as a Special Agent in the
 Greensboro Field Office.
     On November 5, 2018, McLaughlin filed an IRA appeal
 with the Board. She alleged that she had engaged in sev-
 eral acts of whistleblowing and that the Agency had taken
 multiple personnel actions in reprisal. A week later, on
 November 13, 2018, the AJ issued an order directing
 McLaughlin to file evidence and argument in support of the


     1   The administrative judge issued an initial decision
 on April 1, 2019. Neither party petitioned the Board for
 review. The initial decision thus became the final decision
 of the Board on May 6, 2019.
Case: 19-1997     Document: 39       Page: 3   Filed: 03/23/2021




 MCLAUGHLIN   v. MSPB                                         3



 Board’s jurisdiction. McLaughlin responded to the order
 on November 30, 2018. The Agency filed its response to the
 order on December 17, 2018, arguing that McLaughlin had
 failed to exhaust certain claims and had otherwise failed to
 make nonfrivolous allegations in support of her claims.
      A few days after the Agency filed its response, on De-
 cember 22, 2018, the government entered into a partial
 shutdown that caused the Board to cease operations and
 suspend filing deadlines. Filing deadlines were extended
 by the length of the shutdown. Several weeks later, on Jan-
 uary 28, 2019, the Board resumed operations. That same
 day, McLaughlin, through newly obtained counsel, filed a
 reply to the Agency’s response to the AJ’s jurisdiction or-
 der.
      The AJ issued an initial decision dismissing McLaugh-
 lin’s appeal for lack of jurisdiction on April 1, 2019. He did
 not consider McLaughlin’s January 28, 2019 reply, finding
 it was untimely filed without a showing of good cause. The
 initial decision became the final decision of the Board on
 May 6, 2019.
     McLaughlin appeals. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(9).
                               II.
     In appeals from the Board, we are required to “review
 the record and hold unlawful and set aside any agency ac-
 tion, findings, or conclusions found to be . . . (1) arbitrary,
 capricious, an abuse of discretion, or otherwise not in ac-
 cordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence . . . .” 5 U.S.C.
 § 7703(c). We review whether the Board has jurisdiction
 over a case, a question of law, de novo. Palmer v. Merit Sys.
 Prot. Bd., 550 F.3d 1380, 1382 (Fed. Cir. 2008).
     “The Whistleblower Protection Act allows a federal em-
 ployee to seek corrective action from the Board for any
Case: 19-1997     Document: 39      Page: 4    Filed: 03/23/2021




 4                                        MCLAUGHLIN    v. MSPB



 personnel action, as defined in the Act, that the employee
 reasonably believes was taken in retaliation for any act of
 whistleblowing, as defined in section 2302(b)(8) of Title 5,
 or for any act set forth in section 2302(b)(9)(A)(i), (B), (C),
 or (D) of Title 5.” Young v. Merit Sys. Prot. Bd., 961 F.3d
 1323, 1328 (Fed. Cir. 2020). To establish the Board’s juris-
 diction over an IRA appeal, “it suffices that an appellant
 exhaust his remedies before the Office of Special Counsel
 and present ‘non-frivolous allegations’” of an act of whistle-
 blowing and a personnel action, as defined by 5 U.S.C.
 § 2302(a), taken in reprisal. Cahill v. Merit Sys. Prot. Bd.,
 821 F.3d 1370, 1373 (Fed. Cir. 2016). A “non-frivolous” al-
 legation is one that, “if proven, can establish the Board’s
 jurisdiction insofar as that element is concerned.” Id. (in-
 ternal quotation marks omitted). This is a relatively low
 bar for appellants to satisfy.
      McLaughlin argues that we should reverse the Board’s
 finding of no jurisdiction because the AJ improperly and
 erroneously made factual findings during his analysis. She
 also contends that the AJ abused his discretion by not con-
 sidering her January 28, 2019 reply. The Board, rather
 than substantively defend its decision, agrees that the AJ
 should have considered the reply. McLaughlin also asserts
 that the AJ applied the wrong law when considering the
 sufficiency of her allegations. Again, the Board concedes
 that the AJ’s analysis was, in part, inconsistent with both
 the law governing Equal Employment Opportunity retali-
 ation claims and that governing whistleblower retaliation
 claims. Appellee’s Br. 16 n.6. In light of these concessions,
 the Board asks that we vacate the decision and remand for
 the AJ to consider the jurisdictional question anew. The
 Board affirmatively “takes no position on whether the pe-
 titioner’s allegations, considered in the absence of the Jan-
 uary 28, 2019 pleading, were sufficient to establish
 jurisdiction,” Appellee’s Br. 12 n.4, and takes no position
 on how McLaughlin’s reply might impact that analysis. We
 agree with the Board that the proper course in these
Case: 19-1997     Document: 39      Page: 5   Filed: 03/23/2021




 MCLAUGHLIN   v. MSPB                                        5



 circumstances is to remand for a do-over on the jurisdic-
 tional question.
     The Agency’s December 17, 2018 filing, which was re-
 sponsive to the AJ’s jurisdiction order, was a motion to dis-
 miss. Indeed, the Board treated it as such. The Board’s
 regulations allow ten days to respond to such motions. See
 5 C.F.R. § 1201.55(b). Given the intervening government
 shutdown and corresponding extension of deadlines,
 McLaughlin’s January 28, 2019 reply, which responded to
 the Agency’s motion, was, therefore, timely filed and
 should have been considered by the AJ. The AJ’s failure to
 consider the reply was inconsistent with the procedures re-
 quired by regulation. And the AJ’s legal analysis was ad-
 mittedly flawed in at least certain respects.
     McLaughlin suggests that, rather than remand for the
 Board to correct its mistakes and consider the complete rec-
 ord again, we should assess the Board’s jurisdiction on ap-
 peal. As a court of review, we decline to do so. It is for the
 Board, in the first instance, to consider whether McLaugh-
 lin has established by a preponderance of the evidence, in
 light of all correct legal standards, that the Board has ju-
 risdiction over one or more of her claims.
                        III. CONCLUSION
     The AJ erred by failing to consider McLaughlin’s Jan-
 uary 28, 2019 reply, which was responsive to the Agency’s
 motion to dismiss. And, the AJ erred in his application of
 the law. We therefore vacate the Board’s decision and re-
 mand for the Board to fully reconsider its jurisdiction on
 the complete record and in light of all appropriate legal
 standards.
                 VACATED AND REMANDED
                            COSTS
     No costs.
Case: 19-1997     Document: 39     Page: 6    Filed: 03/23/2021




          NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                 LORI D. MCLAUGHLIN,
                       Petitioner

                              v.

         MERIT SYSTEMS PROTECTION BOARD,
                       Respondent
                 ______________________

                         2019-1997
                   ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-1221-19-0114-W-1.
                 ______________________

 NEWMAN, Circuit Judge, concurring in part, dissenting in
 part.

     This case raises a recurring issue of whistleblower pro-
 tection, viz., the role of the Merit Systems Protection
 Board. Here the MSPB held that it did not have “jurisdic-
 tion” of this Individual Right of Action appeal, stating that
 Ms. McLaughlin’s complaint was inadequate to establish
 MSPB jurisdiction. 1



     1 McLaughlin v. Dep’t of Justice, No. DC-1221-19-
 0114-W-1, 2019 WL 1516865 (Apr. 1, 2019) (“MSPB Op.”).
Case: 19-1997     Document: 39     Page: 7    Filed: 03/23/2021




 2                                        MCLAUGHLIN   v. MSPB



      Ms. McLaughlin’s complaint included over 170 pages of
 documentation. She submitted another hundred pages of
 documents with the Reply that, as my colleagues agree, the
 administrative judge wrongly refused to consider. The
 complaint indisputably met the jurisdictional require-
 ments. The complaint included: a copy of Ms. McLaugh-
 lin’s Equal Employment Opportunity (“EEO”) filing
 asserting sex discrimination and harassment; a copy of her
 report to the Office of Professional Responsibility and Se-
 curity Operations concerning specified integrity and mis-
 conduct violations; a copy of her civil action in the U.S.
 District Court for the Middle District of North Carolina al-
 leging sex and race discrimination and retaliation; a copy
 of her communications to the EEO Commission concerning
 violations of the Privacy Act of 1974, 5 U.S.C. § 552a; a copy
 of her communications with Senator Grassley’s office; and
 copies of reports to various agency officials concerning in-
 competence and wrongdoing of agency employees.
     The administrative judge (“AJ”) dismissed Ms.
 McLaughlin’s appeal for “lack of jurisdiction,” stating that
 she had “failed to allege facts to support a finding that she
 made a protected whistleblower disclosure under the WPA
 [Whistleblower Protection Act] and/or WPEA [Whistle-
 blower Protection Enhancement Act].” MSPB Op. at 26.
 The AJ illustrated this purported deficiency by pointing to
 Ms. McLaughlin’s report to a district court that “a DOJ at-
 torney” had not properly reported and responded to a Pri-
 vacy Act violation; the AJ stated that because Ms.
 McLaughlin did not name the DOJ attorney in that com-
 plaint and did not “identify how and to whom” the DOJ at-
 torney should have reported the Privacy Act violation, and
 did not in the complaint “identify the law, rule, regulation
 or policy that creates an obligation” to report the violation,
 her allegation of wrongdoing was “vague and conclusory.”
 Id. The AJ stated that all of her allegations of wrongdoing
 were not “legitimate, provable or sufficiently detailed.” Id.
 The AJ ruled that, for these reasons, all of her allegations
Case: 19-1997     Document: 39      Page: 8    Filed: 03/23/2021




 MCLAUGHLIN   v. MSPB                                         3



 were “frivolous.” See, e.g., id. at 17, 18, 20, 21. The AJ
 dismissed McLaughlin’s IRA Appeal for “lack of jurisdic-
 tion.” Id. at 26.
     The MSPB in its brief on this appeal acknowledges that
 the AJ may have erred, and requests a remand so that he
 may reconsider his “jurisdictional” ruling. Ms. McLaughlin
 asks this court to resolve any question of jurisdiction, and
 to remand with instructions that the MSPB consider the
 merits of her IRA appeal. However, my colleagues decline
 to decide jurisdiction and decline to require that the re-
 mand go directly to the merits. This court has a full record
 on which to decide jurisdiction, and the issue is fully
 briefed and argued. We should decide the question of ju-
 risdiction.
     The AJ erred in law when he “conflated the require-
 ments for establishing jurisdiction with those required to
 prevail on the merits of a WPA claim.” Johnston v. MSPB,
 518 F.3d 905, 910 (Fed. Cir. 2008); see Spencer v. Dep’t of
 the Navy, 327 F.3d 1354, 1356 (Fed. Cir. 2003) (“This court
 for more than ten years … has tried to get the Board to
 clearly separate the issue of jurisdiction from that of the
 merits of a petitioner’s case.”). It appears that this error
 continues to arise; it is our responsibility to correct it, for
 “[a]t the jurisdictional stage, the appellant only is bur-
 dened with making a non-frivolous allegation that he rea-
 sonably believed that his disclosure evidenced one of the
 circumstances described in 5 U.S.C. § 2302(b)(8).” Bradley
 v. Dep’t of Homeland Sec., 2016 M.S.P.B. 30, ¶ 7 (2016) (cit-
 ing Schoenig v. Dep’t of Justice, 120 M.S.P.R. 318, ¶ 8
 (2013)). “A non-frivolous allegation of jurisdiction is an al-
 legation of fact which, if proven, could establish a prima
 facie case that the Board has jurisdiction in the matter.”
 Garcia v. Dep’t of Homeland Sec., 437 F.3d 1322, 1339 (Fed.
 Cir. 2006) (citing Smith v. Dep’t of Energy, 89 M.S.P.R. 430,
 434 (2001)).
Case: 19-1997     Document: 39     Page: 9    Filed: 03/23/2021




 4                                        MCLAUGHLIN   v. MSPB



     When the contents of the complaint non-frivolously
 support jurisdiction, jurisdiction is established, and the
 matter devolves to determination of the merits of the com-
 plaint. See Reid v. MSPB, 508 F.3d 674, 678 (Fed. Cir.
 2007) (“[W]hether [a whistleblower’s] allegation can be
 proven is a question on the merits that does not properly
 form a part of the [MSPB’s] jurisdictional inquiry”); Piccolo
 v. MSPB, 869 F.3d 1369, 1370 (Fed. Cir. 2017) (”This court
 has made clear that the MSPB must separate the issue of
 jurisdiction from that of the merits of a petitioner’s case.”)
 (internal quotation marks omitted).
     Ms. McLaughlin’s complaint contains extensive docu-
 mentation that establish the fundamentals of a whistle-
 blower’s cause of action. See Cahill v. MSPB, 821 F.3d
 1370, 1373 (Fed. Cir. 2016) (at the complaint stage, the ap-
 pellant met his burden without identifying which manage-
 ment officials were responsible for the reprisal).
     In its brief on this appeal, the MSPB acknowledges
 that the administrative judge erred in refusing to accept
 Ms. McLaughlin’s filing after the government shutdown,
 stating that “it is typically the MSPB’s practice to allow re-
 buttal to new evidence or argument submitted by the other
 party just before the record closed,” citing 5
 C.F.R.§ 1201.59(c)(2). MSPB Br. 14. The MSPB also con-
 fesses error of law, stating: “Respondent concedes that the
 administrative judge’s analysis pertaining to conflicting
 motivations between EEO retaliation and whistleblower
 retaliation appears to be inconsistent with the law in either
 area.” MSPB Br. 16 n.6, citing Savage v. Dep’t of the Army,
 122 M.S.P.R. 612, 634-35 (2015), for the holding that an
 appellant need only prove that EEO retaliation was a mo-
 tivating factor in a personnel action, and Bradley, 123
 M.S.P.R. at 555-56 (holding that an appellant must make
 a nonfrivolous allegation that whistleblower reprisal was
 “one factor” that affected a personnel action).
Case: 19-1997      Document: 39    Page: 10    Filed: 03/23/2021




 MCLAUGHLIN     v. MSPB                                      5



     It is apparent that jurisdiction is now recognized by the
 MSPB, despite its request for remand to determine juris-
 diction. Precedent establishes that: “Where it is clear . . .
 that the Board has jurisdiction over a case,” it is unneces-
 sary to remand for a jurisdictional redetermination. Yunus
 v. Dep’t of Veterans Affairs, 242 F.3d 1367, 1371 (Fed. Cir.
 2001). Here, it is apparent that the AJ’s negation of MSPB
 jurisdiction is not in accordance with law. That decision
 warrants reversal. See Lindahl v. Office of Pers. Mgmt.,
 470 U.S. 768, 774 n.5 (1985) (the MSPB’s decision must be
 reversed “if it was arbitrary, capricious, an abuse of discre-
 tion, or otherwise not in accordance with law,” quoting 5
 U.S.C. § 7703(c)).
     The question of “jurisdiction” is squarely presented for
 review. We should decide it, whereby this remand would
 go directly to the merits of the IRA appeal. From my col-
 leagues’ indecisive action, and the further delay that ac-
 companies it, I respectfully dissent.